DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 19 October 2020.  The present application claims 5, 7, 17, & 19-34, submitted on 19 October 2020 are pending. Applicants’ cancelation of claims 1-4, 6, 8-15 & 18, indicated on 19 October 2020 has been acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 7, 17, & 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over van der Meijden (U.S. Pub. No. 2017/0081064) in view of Miyazaki (U.S. Pub. No. 2009/0120935).
Regarding claims 5 & 7, van der Meijden discloses (Figure 1 & Figure 4) a method of sterilization of empty flexible pouches (200), comprising the steps of providing a transport group (see Figure 4) comprising a plurality of transport devices (100; Paragraph 0040), each carrying empty closed pouches (200) to be sterilized, stacked, wherein each empty closed pouch to be sterilized comprises a container body (201) having walls made of film (see Paragraph 0038), and a spout (210) sealingly applied to the container body (201), a closure (220) sealingly engaged to an outlet of a tube of the spout to close the outlet (see Figure 3), and performing a sterilization of the transport group by ionizing radiation (see Paragraph 0038).
Van der Meijden discloses all of the elements of the current invention as stated above except for the explicit disclosure of a peelable or breakable sacrificial closure sealingly and irreversibly engaged to a peripheral edge of an outlet of a tube of the spout to close the tube.
Miyazaki discloses (see Figure 1) method of providing a peelable or breakable sacrificial closure (13) sealingly and irreversibly engaged to a peripheral edge of an outlet (10) that is attached an empty flexible pouch (see Paragraph 0041)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified van der Meijden to incorporate the disclosure of Miyazaki to utilize a peelable or breakable sacrificial closure. Doing so would prevent high-temp sterilization from penetrating the lid and the seal member.
Regarding claim 16 & 24, van der Meijden discloses (see Figure 4) wherein the transport device (100) consists of a section bar (102) having prevalent extension along a sliding axis; and the loading step involves the insertion by sliding of the empty provisional closed pouches in said section bar along said sliding axis (see Paragraph 0040).
Regarding claim 17 & 25, van der Meijden discloses (see Figure 4) wherein the transport device (100) comprises fins and the loading step provides for the support of the provisional closed pouch (200), in the "standing" or "upside down" configuration through the use of the fins between the support surfaces of the spouts (see Paragraph 0040).
Regarding claim 26, van der Meijden discloses (see Figure 4) wherein after the step of loading the empty provisional closed pouches to be sterilized on the transport device (100), there is provided the step of forming a transport group containing a plurality of stacked transport devices (see Paragraph 0042-0043).
Regarding claims 19 & 27, van der Meijden discloses wherein the transport device (100) is provided with fins suitable to support the pouch (200) by engaging itself between the support surfaces of the spout (see Paragraph 0040).
Regarding claims 20-23 & 28-31, van der Meijden discloses (see Figure 4) wherein the transport device (100) is a section bar (102) having prevalent extension along a sliding axis; wherein the pouches (200) are slidable in the section bar (102) (see Paragraph 0040); wherein the fins cooperate with guide surfaces (216) of the spout (210) to guide the sliding of the pouch (200) in the section bar (102); and wherein the section bar (102) has a compartment (107) delimited in part by a base, said compartment (107) being suitable to accommodate at least a portion of the tube (214) of the spout (210) and the closure (220) engaged with said tube (214).
Response to Arguments
Applicant’s arguments with respect to claims 5, 7, 16, 17, & 19-34  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731                               

/ROBERT F LONG/Primary Examiner, Art Unit 3731